Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11-12, 27-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchiat (US 2017/0318625) in view of Tang (US 2015/0248972) in view of Everett (US 2012/0021224).
Bouchiat teaches forming graphene layers with a gradient resistant level (see figures [0013, 0018, 0053, 0062]).
 Bouchiat teaches forming a gradient between layered graphene by exposing them to Nitric acid at different rates to form defects (see figures including 6 and 8 and [0093-0096]. The nitric acid is a strong oxidizer and thus in addition to creating defects oxidizes and forms graphene oxide and renders such treatment obvious to provide to form a gradient. 
Regarding claim 2, Bouchiat teaches forming gaps or the absence of graphene in the graphene film(s) to change the resistance level which would render obvious porous graphene and more pores on one side vs another to produce a resistance gradient (see figures).
The primary reference may not teach all the limitations of the claims.  
Tang teaches forming capacitors from films formed from of stacks of chemically reduced or partially reduced graphene oxide or both reduced and partially reduced graphene oxide formed on opposite sides of a substrate or electrolyte (see claims, particularly 1, 15 and 30, [0260-0269] and figures). 
It would have been obvious to one of ordinary skill at the time of filing to provide stacks or layered reduced graphene to produce graphene films having a large power density for capacitor formations with high speed charge and discharge (See [0269]).  
Everett (US 2012/0021224) teaches a method of forming a graphene conductive layer form depositing graphene oxide and reducing that graphene oxide after deposition to a substrate and transfer to a secondary substrate in some embodiments (see figures and claims).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide graphene layers with conductive and semi conductive or otherwise tailored electrical properties by using a reduced graphene oxide as in Everett in order to form electrical devices, such as a transistor.   
Regarding claims 4 and 5, the reduced graphene oxide of the cited art would be expected to have the same properties including disintegration in the same “triggering” environment absent a showing to the contrary and to the extent defined.
Claims 5, 7, and 28 are considered a product by process claim and is not necessarily indicative of the patentability of the product wherein the product is otherwise taught.  
Regarding claim 8, the graphene film of the secondary reference can be removed from the substrate and therefore is free standing rendering the claim obvious to provide to form removable film structures. 
Regarding claim 9, all of the references teach a film is formed (See figures and above).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide graphene layers as a bilayer dependent upon the electrical configuration desired and electrical properties desired.
Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide graphene layers of the art in a variety of electrical devices including those claimed that would benefit from electrical films that can have tailored electrical properties as in the graphene layers of the cited art. 
All of the art is considered to provide a “device” as claimed. 
Regarding claim 27, Everett teaches removing the graphene and attaching to a polymer substrate (See claims) and the primary reference incorporates conductive and non-conductive graphene in one device (see above). The art is therefore considered to read on flexible circuitry or transient electrical device or otherwise render it obvious to provide. 
Regarding claim 30, Bouchiat teaches that the thickness of the film can dictate the graphene resistance (See claims). Therefore, it would have bene obvious to one of ordinary skill at the time of filing to provide the claimed thickness dependent upon the desired resistance level. 
It is also noted that claim 28 and 31 is a product by process claim and does not necessarily require the same process wherein the product is otherwise taught or rendered obvious even if by a different process. 
Regarding claim 31, the primary reference teaches forming partially defect formed graphene [0093-0095] it would be obvious to provide non-uniform elimination or formation of graphene oxide to form particular electrical devices such as the structure of the primary reference  (See figures and claims).  
Regarding claim 32-33, the limitations are taught above.  



Claim(s) 1-5, 7-9, 11-12, 27-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchiat (US 2017/0318625) in view of Tang (US 2015/0248972) in view of Everett (US 2012/0021224), further in view of Hiura (US 2010/0102292).
The previous references may not teach patterning of claim 28. 
Hiura (US 2010/0102292) teaches forming a field effect transistor from patterned deposition of metallic graphene sections and a semiconductive channel region also formed from a doped or altered graphene (See figures and claims). 
Hiura specifically teaches the channel layer can have N and P doping forming a gradient (see Examples and claims). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a masked patterning in order to form more complex devices such as in Hiura. 
It is also noted that claim 28 and 31 is a product by process claim and does not necessarily require the same process wherein the product is otherwise taught or rendered obvious even if by a different process. 
Regarding claim 31, it would be obvious to provide non-uniform elimination or formation of graphene oxide to form particular electrical devices such as he structure of Hiura FET (See figures and claims).  
 



Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783